Citation Nr: 0624040	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-38 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic back pain 
and disc condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected major depressive disorder for 
the period prior to March 7, 2004, and an evaluation in 
excess of 50 percent for the period beginning March 8, 2004.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the RO by which the 
RO denied, in pertinent part, service connection for chronic 
back pain and disc condition and granted service connection 
for major depressive disorder (formerly characterized as 
anxiety disorder) to which it assigned a 10 percent 
disability evaluation.  

Regarding the latter, the veteran contested the initial 
evaluation assigned.  By November 2005 decision, the RO 
granted a 50 percent evaluation for major depressive disorder 
effective March 8, 2004.  Although each increase represents a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a decision awarding a 
higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected major depressive disorder 
for the period between October 27, 2003 and March 7, 2004 and 
an evaluation in excess of 50 percent for service-connected 
major depressive disorder for the period beginning March 8, 
2004 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The claimed chronic back pain and disc condition is not shown 
to be related to the veteran's active duty service.




CONCLUSION OF LAW

The veteran's claimed chronic back pain and disc condition is 
not due to disease or injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in December 2003, February 2005, January 2006, 
and March 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that she felt would support her claim and to provide any 
additional relevant evidence.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Via the March 2006 
letter, the RO advised the veteran of disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA and private post-service medical records.  The veteran 
was not, however, afforded a VA medical examination.  As will 
be explained in the body of the decision below, no such 
examination is required under VCAA.  The Board also concludes 
that Social Security Administration (SSA) records need not be 
secured in relation to the issue decided herein.  The veteran 
has not indicated that her SSA disability benefits 
application is premised upon her claimed claim back pain with 
disc condition.  Thus, such records would not be useful 
herein.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion

On separation from service, no disability of the spine was 
noted.  The service medical records, moreover, are entirely 
devoid of complaints or medical findings related to the back.

In her October 2003 claim of service connection, the veteran 
reported "chronic back pain, disks out of place," indicated 
that the disability had its onset in May 1998, and stated 
that she began to seek treatment for her alleged back 
disability in October 2003.

An October 2003 VA progress note indicates a diagnosis of low 
back pain and a history provided by the veteran of lifting in 
service and as a young adult.

A January 2004 VA progress note reflects a diagnosis of 
chronic back pain and a magnetic resonance imaging impression 
of mild degenerative joint disease.

Because the service medical records make no reference to the 
back and because the veteran herself has asserted that her 
claimed disability had its onset in 1998, many years after 
discharge from service, service connection for chronic back 
pain and disc condition is denied.  38 C.F.R. § 3.303.  In 
order for service connection to be granted, the evidence must 
reflect a nexus between a claimed disability and service.  
Id.  In the instant case, there is no suggestion of any link 
between the veteran's claimed disability and service.  
Rather, complaints and diagnoses relevant to the back are not 
apparent until recent times.  Without a demonstrable 
relationship between the veteran's chronic back pain and disc 
condition and service, service connection for that disability 
cannot be granted.  Id.  

The veteran appears to contend that lifting in service 
contributed to her claimed disability.  The veteran, however, 
is not competent to render medical diagnoses and opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The lapse in time between any alleged in-service back 
injuries and the time the medical evidence indicates the 
veteran first sought care for her claimed back disability 
also weighs against her claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed chronic back pain and disc condition to 
service, a medical opinion regarding whether the veteran's 
chronic back pain and disc condition is directly related to 
service would be of no value in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for chronic back pain and disc condition 
is denied.


REMAND

For the reasons expressed below, a remand to the RO to 
resolve the issues of entitlement to an increased rating for 
service-connected major depressive disorder is unavoidable.  

The Board apologizes to the veteran for the delay that this 
remand will necessarily entail.  The Board emphasizes, 
however, that it is making every effort to comply with 
assistance and notification requirements as set forth under 
the governing law and regulations, and as interpreted by the 
Court, so as to afford the veteran every opportunity to 
prevail.

Initially, the RO must associate with the claims file all VA 
Northern Indiana Health Care System records dated from 
November 16, 2005 to the present.

Next, the veteran has indicated that she has sought SSA 
disability benefits.  The RO should obtain from SSA the 
records pertinent to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim.

Finally, the veteran's service-connected major depressive 
disorder has not been comprehensively evaluated since 
December 2003, when a VA psychiatric examination was 
conducted in order to determine whether service connection 
for an acquired psychiatric disorder was warranted.  Thus, 
the RO must schedule a VA psychiatric examination to 
determine the current severity of the veteran's service-
connected disability as described below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must associate with the claims 
file all VA Northern Indiana Health Care 
System records dated from November 16, 
2005 to the present.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should schedule a VA 
psychiatric examination to determine the 
current severity of the veteran's service-
connected major depressive disorder.  All 
symptoms and manifestations of the 
veteran's major depressive disorder should 
be described in detail and a global 
assessment of functioning (GAF) score, as 
it relates to the veteran's service-
connected psychiatric disability, should 
be assessed.  

The examiner should review the claims file 
in its entirety in conjunction with the 
examination and indicate in the 
examination report whether the claims file 
was reviewed.

4.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


